ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-11_JUD_01_PO_07_EN.txt. 377

DISSENTING OPINION OF JUDGE KOROMA

Optional clause (Article 36, paragraph 2, of the Statute) — Mandatory
requirements prior to invoking compulsory jurisdiction of the Court — Reliance
on Judgment in Right of Passage case — Non-recognition or application of
principle of stare decisis by Court — Article 59 of Statute — Article 38 of Stat-
ute establishes a hierarchy as to the application of the law — Article 36, para-
graph 4, of Statute — Deposit of declaration and requirement of transmission
by Secretary-General — Distinguished from Article 78 of Law of Treaties —
Treaty-related communication-trend in international law — Whether time period
required after deposit of a declaration before seising Court of a matter — Prin-
ciple of good faith — How it should have been considered by the Court — Con-
dition of reciprocity — Need for mutuality and equality — Submissions relating
to inadmissibility of claim — Not to cross threshold of jurisdictional and admis-
sibility phase into merits.

In its reply to the first preliminary objection by Nigeria that the Court
has not been invested with jurisdiction to entertain the Application by
Cameroon, as the condition precedent for the Applicant to invoke
Article 36, paragraph 2, of the Statute had not been met, the Court, in
rejecting the objection, held that the manner in which Cameroon’s Appli-
cation was lodged was not contrary to Article 36 of the Statute, nor was
it made in violation of any right which Nigeria may claim under the Stat-
ute or by virtue of its Declaration; and that in any event it has jurisdic-
tion to pass upon Cameroon’s Application. Since I strongly disagree with
the holding that the manner of lodging the Application was consistent
with the mandatory requirements of Article 36 of the Statute, that it was
not made in violation of Nigeria’s rights under the Statute, and that in
any event the Court has jurisdiction to pass upon Cameroon’s Applica-
tion, I feel it incumbent upon me to set out the basis of my disagreement.

My view is that, in order to invoke the jurisdiction of the Court under
Article 36, paragraph 2, of the Statute, two mandatory requirements
must have been fulfilled. First, a State must have made a declaration that
it recognizes as compulsory ipso facto and without special agreement, in
relation to any other State accepting the same obligation, the jurisdiction
of the Court in all legal disputes which fall under that provision. Second,
such a declaration should be deposited with the Secretary-General of the
United Nations, who is obliged to transmit copies thereof to the parties
to the Statute and to the Registrar of the Court.

106
378 LAND AND MARITIME BOUNDARY (DISS. OP. KOROMA)

Nigeria, in its first preliminary objection, stated that it had accepted
the Court’s jurisdiction under Article 36, paragraph 2, of the Statute on
14 August 1965, and had deposited a declaration to that effect with the
Secretary-General of the United Nations on 3 September 1965; Cam-
eroon had done likewise on 3 March 1994, and copies were transmitted
by the Secretary-General of the United Nations to the parties to the Stat-
ute eleven-and-a-half months later, prior to which Cameroon had lodged
its Application with the Court on 29 March 1994 instituting the present
action. Nigeria claimed that it had no knowledge that Cameroon had
deposited a declaration under Article 36, paragraph 2, until it was
informed by the Registrar of the lodging of Cameroon’s Application.
In the light of the foregoing, it submitted that the requirements of
Article 36, paragraph 2, read with its own Declaration, had not been
satisfied when Cameroon lodged its Application, in other words, that
Cameroon had acted prematurely and had not satisfied the con-
ditions necessary for the Court to be invested with jurisdiction; and
that the Court accordingly lacks jurisdiction to entertain the Application.

As stated earlier, the Court rejected this line of reasoning and reached
the conclusion that it has jurisdiction to pass upon Cameroon’s Applica-
tion. In reaching this conclusion, the Court overwhelmingly and substan-
tively relied on the Judgment it had rendered in the case concerning Right
of Passage over Indian Territory (Preliminary Objections, C.J. Reports
1957, p. 125).

While it is understandable that the Court should seek guidance from
its previous decisions, one of the disturbing aspects of the present Judg-
ment would seem to be the reluctance or disinclination on the part of the
Court to undertake a juristic and judicial enquiry or examination of the
meaning of Article 36 of the Statute — the meaning of which has been in
contention between the two Parties in this first preliminary objection. To
reinforce and justify its overwhelming reliance on the Right of Passage
case, the Court in turn cited those cases which had been decided on the
basis of the decision in the Right of Passage case, as justification for its
reasoning in the present case. I am not sure whether in fact much has
been gained in terms of legal clarity or in the dispensation of justice by
this method of judicial accretion, as a judicial response to this particular
legal problem. To illustrate the point, the Court commenced its Judgment
by quoting Article 36, paragraphs 2 and 4, of the Statute and proceeded
immediately to quote with approval a passage of the Court’s Judgment in
the Right of Passage case, as follows, that:

“by the deposit of its Declaration of Acceptance with the Secretary-
General, the accepting State becomes a Party to the system of the
Optional Clause in relation to the other declarant States, with all the
rights and obligations deriving from Article 36. The contractual rela-

107
379 LAND AND MARITIME BOUNDARY (DISS. OP. KOROMA)

tion between the Parties and the compulsory jurisdiction of the
Court resulting therefrom are established, ‘ipso facto and without
special agreement’, by the fact of the making of the Declaration . . .
For it is on that very day that the consensual bond, which is the
basis of the Optional Clause, comes into being between the States
concerned.” (Right of Passage over Indian Territory, Preliminary
Objections, Judgment, 1 C.J. Reports 1957, p. 146.)

The Court further quoted from that Judgment and stated with approval
that the State making the Declaration

“is not concerned with the duty of the Secretary-General or the man-
ner of its fulfilment. The legal effect of a Declaration does not depend
upon subsequent action or inaction of the Secretary-General. More-
over, unlike some other instruments, Article 36 provides for no addi-
tional requirement, for instance, that the information transmitted by
the Secretary-General must reach the Parties to the Statute, or that
some period must elapse subsequent to the deposit of the Declaration
before it can become effective. Any such requirement would intro-
duce an element of uncertainty into the operation of the Optional
Clause system. The Court cannot read into the Optional Clause any
requirement of that nature.” (bid, pp. 146-147.)

In paragraph 27 of the present Judgment, the Court, referring to the
Right of Passage case, stated that “this Judgment is not an isolated one”,
and then went on to cite a series of cases that had been decided on the
basis of that case. In paragraph 28 the Court dealt with Article 59 of the
Statute, and acknowledged that there should be no question of holding
Nigeria to decisions reached in prior cases. But reliance on the Right of
Passage case continued and the Court again made reference to it in para-
graph 39 of the present Judgment.

The point which is now sought to be made is the fact that the Court
did not grasp the opportunity which the present case presented, as well as
the circumstances surrounding it, to carry out a juristic as well as a judi-
cial reappraisal of Article 36 of the Statute, a provision which is not only
fundamental to the two Parties in this case but also pivotal in determin-
ing whether compulsory jurisdiction has been properly invoked and the
Court rightfully seised of the matter. In view of the fact that this provi-
sion is so crucial to both Parties for the establishment of the jurisdiction
of the Court, and in view of the fact that the Judgment in the Right of
Passage case not only was rendered more than 40 years ago but has been
the subject of repeated calls for reconsideration, it would have been more
than timely for the Court to undertake a reappraisal both of the provi-
sion of the Statute and the Judgment itself. Regrettably the Court appears
to have adopted an uncritical approach to that Judgment, basing itself
mainly on the Judgment to reach its decision in the present case. What-
ever may be the merits or demerits of that Judgment, and many eminent
scholars of the jurisprudence of the Court have taken issue with it,

108
380 LAND AND MARITIME BOUNDARY (DISS. OP. KOROMA)

Nigeria specifically requested the Court to review the Judgment, given
the circumstances of the present case, and in the interests of justice. Since
that Judgment was delivered, not only have many changes taken place in
the practice of States, but international law has developed in a way which
should have some bearing on the Right of Passage case and on the mean-
ing of the Article. It is my view that, while the Judgment in the Right of
Passage case bears on the present case, it should not have controlled its
outcome, as it would seem to have done.

Moreover, it is an important principle of this Court that it does not
recognize the principle of stare decisis — the principle of binding pre-
cedent does not apply in the Court. It is also part of the Court’s juris-
prudence that even when legal principles are accepted by the Court in a
particular case, they are not regarded as binding upon. other States or in
other disputes. The Court has the power and the duty to depart from pre-
vious decisions when this is necessary and in the interests of justice. To
my mind, the present case before it is just such a case.

With regard to this case, it should be recalled that Article 38 of the
Statute provides that the Court in deciding disputes should do so in
accordance with international law, and should apply:

“fa) international conventions, whether general or particular, estab-
lishing rules expressly recognized by the contesting States;

(d) subject to the provisions of Article 59, judicial decisions . . . as
subsidiary means for the determination of rules of law.”

In other words the Article establishes a hierarchy as to the application
of the law, and the Court is called upon to determine — to find out —
what the existing law is in respect of the dispute before it and to apply
that law. The Court has, on the whole, shown a tendency to develop the
law, to interpret the law and not to consider itself burdened or bound by
previous decisions.

It is a well-established principle of international law, and one accepted
by the Court’s jurisprudence, that the jurisdiction of the Court is based
on consent. In other words, a State may not be compelled to submit to
the jurisdiction of the Court without its consent. In this regard, for the
Court to assume jurisdiction on the basis of a declaration made under
Article 36 of the Statute, the Court has to ensure that jurisdiction has
been conferred on it; such conferment cannot be presumed. Article 36,
paragraphs 2 and 4, provide as follows:

“2. The States parties to the present Statute may at any time
declare that they recognize as compulsory ipso facto and without
special agreement, in relation to any other State accepting the same

109
381 LAND AND MARITIME BOUNDARY (DISS. OP. KOROMA)

obligation, the jurisdiction of the Court in all legal disputes concern-
ing:

(a} the interpretation of a treaty;

(6) any question of international law;

(c) the existence of any fact which, if established, would constitute
a breach of an international obligation;

(d) the nature or extent of the reparation to be made for the breach
of an international obligation.

4. Such declarations shall be deposited with the Secretary-
General of the United Nations, who shall transmit copies thereof to
the parties to the Statute and to the Registrar of the Court.”

When this provision is interpreted and given its plain and natural
meaning, it follows that, for a State to be in a position to invoke the juris-
diction of the Court, under Article 36, paragraph 2, of the Statute and to
seise the Court of a matter, it must first of all have made a declaration
recognizing the jurisdiction of the Court; such a declaration must have
been deposited with the Secretary-General of the United Nations, who
should have transmitted copies thereof to the parties to the Statute and to
the Registrar of the Court.

In other words, when a State makes a declaration in conformity with
the Article, that State not only assumes the obligations embodied in the
provision, including the obligation to accept the jurisdiction of the Court,
but also acknowledges that such acceptance, if the Statute is to be com-
plied with, can only be effected after the Secretary-General has trans-
mitted copies of the declaration, and, in the absence of such transmission,
parties to the Optional Clause system cannot be aware that another State
has become a party to the system. While it is true that the object and
purpose of the Optional Clause system is to ensure advance acceptance of
the jurisdiction of the Court, it is essentially the case that, by making a
declaration, a State is not making a commitment to bring another party
before the Court, but indicating a willingness to be brought before the
Court. In the absence of the transmission of copies of the declaration,
there will be no knowledge that the declarant State can be brought before
the Court.

Relying on the Judgment in the Right of Passage case, where the Court
had stated that “the legal effect of a Declaration does not depend upon
subsequent action or inaction of the Secretary-General”, and in a later
case that

“The only formality required is the deposit of acceptance with the
Secretary-General of the United Nations under paragraph 4 of
Article 36 of the Statute.’ (C.J. Reports 1961, p. 31.)” (Military and
Paramilitary Activities in and against Nicaragua (Nicaragua
v. United States of America), Jurisdiction and Admissibility, Judg-
ment, LC.J. Reports 1984, p. 412),

110
382 LAND AND MARITIME BOUNDARY (DISS. OP. KOROMA)

the Court took the view that to require transmission of a declaration,
which would involve allowing a reasonable time to elapse before it could
be said to take effect, would be to introduce an element of uncertainty
into the operation of the Optional Clause, which in the opinion of
the Court would not be helpful at a time when the intensification of
State relations has multiplied the possibilities of legal disputes which
are capable of being submitted to the Court. The Court would seem
to read the obligation of the Secretary-General to transmit copies of a
declaration to the parties to the Statute and to the Registrar as the intro-
duction of an additional time requirement into the Optional Clause
system.

To construe the provision in this way would mean that the obligation
of the Secretary-General is not only not mandatory but even superfluous;
that it is of no interest or moment whether the Secretary-General fulfils
this statutory function. Not only would such a construction be contrary
to the intent and clear meaning of the provision, but transmission is
necessary and indispensable for the States parties to be aware that
another State has made such a declaration, thereby putting in place the
consensual bond necessary to establish the jurisdiction of the Court.
The functional obligation of the Secretary-General is therefore not only
not superfluous but is mandatory if the Optional Clause system is to
operate as it was conceived. Contrary to the Court’s reasoning, in my
view, transmission of the declaration by the Secretary-General would
ensure the avoidance of that “uncertainty” which the Court feared would
be introduced if the Secretary-General were to perform his duty in the
manner prescribed in the Statute of the Court. On the contrary, it can
only lead to legal security for the parties to the Statute.

The Court, in attempting to distinguish the deposit and transmission of
a declaration pursuant to Article 36, paragraph 4, of the Statute from the
régime laid down for treaties by the Vienna Convention on the Law of
Treaties, stated that Article 78 of the Convention is only designed to lay
down the modalities according to which notifications and communica-
tions should be carried out; that the provision does not govern the con-
ditions in which a State expresses its consent to be bound and those
under which a treaty comes into force. This attempted distinction, it
would seem to me, missed the point of Nigeria’s contention with refer-
ence to that Article. Article 78 provides as follows:

“Except as the treaty or the present Convention otherwise pro-
vide, any notification or communication to be made by any State
under the present Convention shall:

(c) if transmitted to a depositary, be considered as received by the
State for which it was intended only when the latter State has
been informed by the depositary ...”.

111
383 LAND AND MARITIME BOUNDARY (DISS. OP. KOROMA)

According to Nigeria, that rule “must apply to Cameroon’s Declara-
tion”.

Nigeria had argued that, since 1957, the trend in international law has
been that where a State makes a treaty-related communication to a
depositary for transmission to other States, those other States are only to
be considered to have received it when they have been informed of it by
the depositary acting in fulfilment of its obligation to inform other States
of such communications; and that, although a declaration made under
Article 36, paragraph 2, of the Statute is not a treaty as such, to the
extent that both Parties are in agreement that such a declaration is to be
treated as a treaty, then Cameroon’s Declaration, made after the Vienna
Convention entered into force, is subject to that provision.

For the Court to dismiss this contention by saying that Article 78 (c)
does not govern the conditions in which a State expresses its consent to
be bound, and those under which a treaty comes into force, does not con-
stitute a proper response to the submission that, as the law has devel-
oped, other States are to be deemed as having received communications
relating to a treaty only if the obligation to transmit has been fulfilled. As
the Court is aware, consent to be bound by a treaty can be established
either upon the exchange of instruments between the States parties, on
their deposit with the depositary, or on their notification to the States
parties or to the depositary. In the case of multilateral treaties, to which
declarations made under the Statute can be likened in nature, the law as
it has developed is that transmission of a treaty cannot be deemed to
have taken place until the depositary has forwarded it to the other States.
It is for this reason that Articles 16 and 24 of the Vienna Convention
must be construed in the light of Article 78 (c) of the Vienna Convention
of the Law of Treaties of 1969 and the principles it enunciated. In other
words, declarations made under Article 36, paragraph 2, of the Statute of
the Court can only be deemed to have established the consensual link
between the relevant States for the purpose of the Court’s jurisdiction
after they have been transmitted by the Secretary-General.

The Court refers to the views expressed by the International Law Com-
mission when it was considering the problem of the deposit of an instru-
ment with a depositary, and reached the conclusion that the act of
deposit establishes the legal nexus. Those views are correct as far as the
deposit of a treaty goes; they do not impair the validity of the argument
that transmission is a requirement for the establishment of a consensual
bond under Article 36, paragraph 2, of the Statute. The point is not that
declarations are treaties, which they are not as such, but even as unilat-
eral acts, they establish a series of bilateral engagements with other States
accepting the same obligation of compulsory jurisdiction, in which the
conditions, reservations and time-limit clauses are to be observed. Hence,
although the rules of treaties do not apply to declarations as such, which
are governed by the Statute, in particular Article 36, paragraph 4, on this

112
384 LAND AND MARITIME BOUNDARY (DISS. OP. KOROMA)

point both the Statute and treaty law coincide. Article 36, paragraph 4,
requires the Secretary-General to transmit copies of a declaration in
order to consummate the consensual bond between parties to the Optional
Clause for the jurisdiction of the Court to be established. In other words,
the deposit of the declaration is the beginning of the process in meeting
the conditions precedent for the jurisdiction of the Court to be estab-
lished, as a declaration by itself cannot establish the Court’s jurisdiction,
unless and until it has been deposited and transmitted by the Secretary-
General. It is only after such transmission that the States that are parties
or will become parties accept the consequence and recognize that there is
jurisdiction between them and the State which has made the declaration.

Nigeria objected that Cameroon could not file an application before
the Court without allowing a reasonable period to elapse “as would . . .
have enabled the Secretary-General to take the action required of him in
relation to Cameroon’s Declaration of 3 March 1994”. Nigeria, in advan-
cing this view, had relied on the Court’s Judgment of 26 November 1984
in the case concerning Military and Paramilitary Activities in and against
Nicaragua (Nicaragua v. United States of America), in which the Court
stated that a reasonable time is required for the withdrawal of declara-
tions under the Optional Clause. In that case the Court stated, inter alia,
that

“the right of immediate termination of declarations with indefinite
duration is far from established. It appears from the requirements of
good faith that they should be treated, by analogy, according to the
law of treaties, which requires a reasonable time for withdrawal
from or termination of treaties that contain no provision regarding
the duration of their validity.” (ZCJ. Reports 1984, p. 420,
para. 63.)

The Court considers that in this case “no time period is required” to
establish a consensual bond, as opposed to a withdrawal which would
bring such a bond to an end. This conclusion by the Court would seem to
be at variance with the evolution of the law. Nowadays, and in spite of
the Judgment in the Right of Passage case, international legal instru-
ments tend to impose a time period for them to take effect after they have
been ratified and deposited. Moreover, the conclusion of the Court when
examined closely does not appear to respond to the objection as formu-
lated. The objection was not that a reasonable time was required for the
establishment of a consensual bond, but that Cameroon should not have
filed its Application before the Court without allowing a reasonable
period “as would have enabled the Secretary-General to take action
required of him in relation to Cameroon’s Declaration of 3 March 1994”.
In other words, when could a State that has made a declaration under the
Optional Clause seise the Court? One would have thought that both
under the Statute and in conformity with legal principles, a reasonable
time period would be required before the Court could be seised. In the

113
385 LAND AND MARITIME BOUNDARY (DISS. OP. KOROMA)

first place, under the Statute itself, a reasonable time will be required to
enable the Secretary-General to transmit copies of the Declaration to the
other States parties to the Optional Clause as well as to the Registrar.
Secondly, if only to prevent the allegation of bad faith, a State would
surely not wish to be seen to be seising the Court so soon after it had
deposited its Declaration that the Secretary-General had not had time to
carry out his statutory duty.

Thirdly, if a reasonable time period is not to be required for the trans-
mission of a declaration before the filing of an action, the other States
parties to the Optional Clause would not be in a position of knowing that
such a deposit has been made, that the declarant State is entitled to exer-
cise its right, or that the other States parties to the Statute have had such
a right conferred on them and are entitled to exercise such a right as well.
Hence, in my view, both under the Statute and from a position of prin-
ciple, a reasonable time is required after the deposit of a declaration
before the Court may be seised. Related to this matter is Nigeria’s con-
tention that, even while continuing, during the first three months of 1994,
to maintain contacts with it on boundary questions, Cameroon was in
fact preparing to seise the Court. Such conduct, Nigeria contends,
infringes the principle of good faith and should not be accepted.

While the Court acknowledged the principle of good faith as “one of
the basic principles governing the creation and performance of legal obli-
gations . . .”, but that “it is not in itself a source of obligation where none
would otherwise exist” (Border and Transborder Armed Actions (Nica-
ragua v. Honduras), Jurisdiction and Admissibility, Judgment, I.C.J.
Reports 1988, p. 105, para. 94), it concluded that there is no specific obli-
gation for States to inform other States parties to the Statute that they
intend to subscribe or have subscribed to the Optional Clause. Cameroon
was not bound to inform Nigeria of its intentions. In justification of this
conclusion, the Court cited with approval its statement in the Right of
Passage case, that:

“A State accepting the jurisdiction of the Court must expect that
an Application may be filed against it before the Court by a new
declarant State on the same day on which that State deposits with
the Secretary-General its Declaration of Acceptance.” (Right of Pas-
sage over Indian Territory, Preliminary Objections, Judgment, I.C.J.
Reports 1957, p. 146.)

In my view, not only is this statement too sweeping but, if applied, the
effect would be not only to make the Optional Clause system confusing,
but would be a risky enterprise as well. Therefore when the Court
decided to follow this dictum, which it was not bound to do, it decided
the matter too simply by stating that “[t]here is no specific obligation in
international law to inform other States party to the Statute that they
intend to subscribe or have subscribed to the Optional Clause”. Perhaps

114
386 LAND AND MARITIME BOUNDARY (DISS. OP. KOROMA)

the Court could also have viewed this matter from the perspective of
what it recognizes as part of its jurisprudence also, namely, the principle
of good faith. As Vice-President Judge Alfaro stated, good faith “must
prevail in international relations, inasmuch as inconsistency of conduct
or opinion on the part of a State to the prejudice of another is incom-
patible with good faith” (Temple of Preah Vihear (Cambodia v. Thai-
land), Merits, Judgment, I. C.J. Reports 1962, p. 42).

Judge Sir Percy Spender thought that the principles operated

“to prevent a State contesting before the Court a situation contrary
to a clear and unequivocal representation previously made by it to
another State, either expressly or impliedly, on which representation
the other States was, in the circumstances, entitled to rely and in fact
did rely, and as a result that other State has been prejudiced or the
State making it has secured some benefit or advantage for itself”
(ibid., pp. 143-144).

While the tendency of the Court has been to apply good faith only in
situations where a legal obligation is said to exist, perhaps the Court
could have taken a less abstract position in applying the principle to this
case. For, despite the absence of a legal obligation on a State to inform
another State that it intends to subscribe to the Optional Clause, the
Court could have determined whether the bilateral negotiations on bound-
ary problems which both States had been conducting created an expressed
or implied representation on which one or the other had come to rely as
a means of resolving their boundary problems. Instead the Court devoted
its attention to considering whether or not Nigeria was aware of Cam-
eroon’s intentions to bring the matter before the Court. Nor did the
Court say what effect or value should be given to the Journal of the
United Nations of 4 March 1994, which it had itself introduced, and
which reported that Cameroon had deposited with the Secretary-General
its declaration under Article 36, paragraph 2, of the Statute recognizing
the compulsory jurisdiction of the Court. Is this best evidence to be sub-
stituted for the statutory obligation of the Secretary-General to transmit
copies of a declaration to parties to the Statute? If that is the intention it
should be pointed out that, both for reasons of principle and of practical
experience, the Journal cannot replace the statutory duty of the Secre-
tary-General under Article 36, paragraph 4, of the Statute. Moreover,
as a matter of experience, no delegation can rely on the Journal alone,
susceptible as it is to so many vagaries, as an official channel for the
purposes of Article 36, paragraph 2, of the Statute.

However that may be, one cannot help but observe the inconsistency in
this section of the Judgment. In paragraph 30 of the Judgment, the Court

115
387 LAND AND MARITIME BOUNDARY (DISS. OP. KOROMA)

stated that the Optional Clause régime as prescribed by Article 36, para-
graph 4, of the Statute is distinct from the régime laid down for treaties
by the Vienna Convention. Later, however, the Court took the view that
the general rule with regard to treaties equally applies to a declaration
made under the Optional Clause. With respect, it cannot be both ways.
As pointed out earlier, although declarations made under the Optional
Clause are not to be regarded as treaties, this is not to say that the rela-
tionships which are established do not partake of the characteristics of a
treaty relationship, in other words that, in certain respects, the rule gov-
erning treaty relationships would govern declarations made under the
Optional Clause. This is owing to the fact that, in my view, the consen-
sual link which is eventually established between States parties is a result
of the offer and acceptance of each other’s declaration and is binding.
Under Article 78 (c) of the Vienna Convention on the Law of Treaties of
1969, States are only to be deemed to have received a treaty communica-
tion such as an instrument of ratification when they have been informed
of it by the depositary in the fulfilment of its obligation.

It seems to me that, when the Court stated in the Judgment in the
Right of Passage case that “the day a State deposits its Declaration of
Acceptance under Article 36, paragraph 2, of the Statute, a consensual
bond is established with other States that have made similar or identical
Declarations”, this presupposes, that following the deposit of a declara-
tion with the Secretary-General acting as a depositary, he would in turn
have performed his statutory duty by transmitting copies of that declara-
tion to the other parties. If these copies are in conformity with similar or
identical declarations, the consensual bond thus established would look
to the date of the deposit or the date stipulated as the date on which the
bond took effect for jurisdictional title. This construction would also
appear to be in harmony with Article 102 of the Charter of the United
Nations, which provides as follows:

“1. Every treaty and every international agreement entered into
by any Member of the United Nations after the present Charter
comes into force shall as soon as possible be registered with the
Secretariat and published by it.

2. No party to any such treaty or international agreement which
has not been registered in accordance with the provisions of para-
graph 1 of this Article may invoke that treaty or agreement before
any organ of the United Nations.” (Emphasis added.)

The intent of this provision “that every treaty shall be registered with
the Secretariat and published by it” is, as it has been recognized, to
ensure that a treaty when concluded receives publicity, as well as its con-
tents. By parity of reasoning, when Article 36, paragraph 4, of the Statute
enjoins a party to deposit its instrument of declaration with the Secre-
tary-General, who shall transmit copies thereof, the implication is that

116
388 LAND AND MARITIME BOUNDARY (DISS. OP. KOROMA)

with transmission a State is put on notice to accept such a declaration or
that its declaration made previously has been accepted. It seems to me
that it is only then that a consensual bond would have been established
and jurisdiction would thus have been conferred on the Court. To
suggest that a declaration takes effect instantaneously and automatically
without transmission, as the Court has held, would deprive other States
of the knowledge that such a declaration had been made, and the con-
sensual bond necessary and indispensable for the establishment of the
jurisdiction of the Court would be missing.

The Court also held, in paragraph 35 of the Judgment, that to allow a
reasonable time which the transmission of a declaration requires for it to
take effect would introduce an element of uncertainty into the Optional
Clause régime. With respect, it was this rejection of a reasonable lapse of
time before a declaration could take effect in the Right of Passage case
that had an unsettling effect on that régime, albeit unintentionally. Fol-
lowing that Judgment, some States which had previously made a declara-
tion under Article 36, paragraph 2, of the Statute took measures to pro-
tect themselves against the institution of surprise proceedings by intro-
ducing further reservations into their declarations, in addition to that of
reciprocity. The United Kingdom, for instance, amended its declaration
to include the following reservation:

“disputes in respect of which any other Party to the dispute has
accepted the compulsory jurisdiction of the International Court of
Justice only in relation to or for the purpose of the dispute; or where
the acceptance of the Court’s compulsory jurisdiction on behalf of
any other Party to the dispute was deposited or ratified less than
twelve months prior to the filing of the application bringing the dis-
pute before the Court” (ZC. J. Yearbook 1959-1960, p. 255).

France, for its part, excluded disputes with any State which, at the date
of the occurrence of the facts or situations giving rise to the dispute, had
not accepted the compulsory jurisdiction of the Court.

Similar reservations have since been made by several other States to
their declarations under the Optional Clause system, and the trend seems
to have continued. In other words, instead of the certainty which
the Court in its Judgment in the Right of Passage case predicted, the
experience has been in the opposite direction. The Court indirectly
acknowledged this when it stated in the present Judgment that

“In order to protect itself against the filing of surprise applica-
tions, in 1965, Nigeria could have inserted in its Declaration an
analogous reservation to that which the United Kingdom added to
its own Declaration in 1958. Ten or so other States proceeded in this
way. Nigeria did not do so.” (Para. 45.)

117
389 LAND AND MARITIME BOUNDARY (DISS. OP. KOROMA)

In other words the Court is saying that a declaration under Article 36,
paragraph 2, of the Statute involves risks for a State and that, as a result
of its decision in the Right of Passage case, States have found it necessary
and are deeming it necessary, in order to protect themselves against
surprise applications, to take measures which they had not understood
Article 36, paragraph 4, to entail when they first deposited their declara-
tions.

It is also Nigeria’s contention that, when Cameroon filed its Applica-
tion on 3 March 1994, it acted prematurely and so failed to satisfy the
requirement of reciprocity as a condition to be met before the jurisdiction
of the Court under Article 36, paragraph 2, of the Statute could be
invoked against it. Nigeria further contended that, for the consensual
bond to exist between it and Cameroon under Article 36, paragraph 2,
invoking the jurisdiction of the Court implies that there must exist not
only “coincidence” and “reciprocity”, but mutuality as well, so that each
would be in the same position vis-a-vis the other as that other is in rela-
tion to itself. Nigeria further claimed that, at the time Cameroon insti-
tuted its proceedings, it was in ignorance of any possibility of instituting
proceedings against Cameroon; that ignorance, it claimed, resulted in the
lack of reciprocity. Nigeria also claimed that the haste with which Cam-
eroon filed its Application affected its position adversely, including its
position as a Respondent before this Court, since the resources it has had
to devote to these proceedings, both now and at the earlier interim meas-
ures phase, and the harassment which it has suffered from Cameroon on
the international plane, have had a clear and substantial material
dimension.

In answer to this contention, the Court stated, inter alia, and referred
to its dictum in the Right of Passage case, that “‘the principle of recipro-
city is not affected by any delay in the receipt of copies of the Declaration
by the Parties to the Statute’ (Right of Passage over Indian Territory,
Preliminary Objections, Judgment, I.C.J. Reports 1957, p. 147” (Judg-
ment, para. 43).

Such response, with respect, does not seem to meet this particular
objection of Nigeria. As I understand it, the complaint is not about the
delay as such, but one of substance, namely, that reciprocity under the
Optional Clause should ensure jurisdictional equality. To the extent that
an application had been filed against a Party, but one which was not in a
position to invoke the jurisdiction of the Court had it felt the need to do
so — to that extent, the jurisdictional equality which should exist between
the two Parties had not existed. Nigeria claims that, until it was informed
by the Registrar of the Application filed by Cameroon, it was not in a
position to file a claim against Cameroon, as it could not have been
aware that Cameroon had become a party to the Optional Clause system.
It seems as if the proviso had envisaged this problem and solved it by
enjoining the Secretary-General to perform his statutory function of

118
390 LAND AND MARITIME BOUNDARY (DISS. OP. KOROMA)

transmitting a declaration, and, since this would allow for the receipt or
acceptance of that declaration, reciprocal equality between the Parties
would have thus been established.

It may be argued that the lapse of a reasonable time before a declara-
tion would be allowed to take effect would allow a State to modify its
declaration. The customary norm governing the modification is that a
declaration cannot be modified after a dispute has developed. According
to the Court, as stated in the Nottebohm case:

“At the time when the Application was filed, the Declarations of
Guatemala and of Liechtenstein were both in force. The regularity
of the seising of the Court by this Application has not been disputed.
The subsequent lapse of the Declaration of Guatemala, by reason of
the expiry of the period for which it was subscribed, cannot invali-
date the Application if the latter was regular: consequently, the lapse
of the Declaration cannot deprive the Court of the jurisdiction
which resulted from the combined application of Article 36 of the
Statute and the two Declarations.

An extrinsic fact such as the subsequent lapse of the Declaration
... by denunciation, cannot deprive the Court of the jurisdiction
already established.” (Nottebohm, Preliminary Objection, Judgment,
LCJ. Reports 1953, pp. 122-123.)

To sum up on this point, since Nigeria’s Declaration under Article 36,
paragraph 2, of the Statute was based on reciprocity, for there to have
been reciprocal equality with Cameroon, Nigeria should have been in a
position in which, had it wanted to invoke the jurisdiction of the Court at
the same time as Cameroon filed its Application, it would have been able
to do so. According to the material before the Court, it was not in a posi-
tion to exercise such a right had it wished to do so, hence the element of
reciprocal equality and mutuality was absent. The jurisdiction of the
Court cannot be imposed on a State against its clearly expressed will.

Nigeria, in its submissions, had also asked the Court to declare that the
claims brought by the Republic of Cameroon are inadmissible to the
extent specified in the preliminary objections an objection based on law
and fact; in other words for the Court to rule on the Application other
than on its ultimate merits.

In my view, while making such a ruling, one way or the other, the Court
should have resisted the temptation of what could be read as taking
a position on the merits of the matter, which is still in the preliminary
objection phase. As I understand the material presented to the Court, to
rule on whether the entire boundary between the countries is contested or
whether or not the Court is in a position to delimit the maritime bound-
ary when the rights of third countries could be involved would not have
required entering into the merits of the dispute. In paragraph 109 of the
Judgment the Court should have made it clear that the Court’s jurisdic-

119
391 LAND AND MARITIME BOUNDARY (DISS. OP. KOROMA)

tion cannot be established on the basis of a declaration made under
Article 36, paragraph 2, of the Statute, if such a declaration would be con-
trary to the provisions of or obligations undertaken in a prior treaty
otherwise than in conditions laid down in that treaty. On the other hand,
I am constrained to note that, by some of its holdings, the Court would
appear to have gone too far in taking positions which may appear preju-
dicial when it reaches the merits phase of the matter and would in that
regard have crossed the threshold on a matter which is still at the juris-
dictional and admissibility phase. There is a general recognition in the
jurisprudence of the Court that, during the preliminary phase of a matter
before it, the Court could not pre-empt — even in a remote way —
its order, judgment or advisory opinion on the merits of a case when
deciding questions of jurisdiction.

CONCLUSION

In view of the reasons which I have advanced above, I regret that
I cannot support the Court’s holding that it has jurisdiction to pass on
Cameroon’s Application. The decision of the Court should have been
governed by the provisions of the Statute. Jurisdiction cannot be imposed
on a State contrary to the clearly expressed provision of the Statute. The
Court should not have allowed its decision to be governed by the Judg-
ment in the Right of Passage case. It is also a matter of regret that the
Court did not take this opportunity to review the decision in the Right of
Passage case.

(Signed) Abdul G. Koroma.

120
